Citation Nr: 1226736	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  05-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to July 1996, with approximately three months of prior active service.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board in February 2007 and July 2009 for additional development.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's currently diagnosed psychiatric disability is related to service.

2.  The evidence of record shows that the Veteran's currently diagnosed left knee disability is related to service.

3.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed left foot disability is not related to service.

4.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed low back disability is not related to service.


CONCLUSIONS OF LAW

1.  A psychiatric disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2011).

2.  A left knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A left foot disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2003, October 2008, December 2008, April 2009, June 2009, and August 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  With one exception, the Veteran has not referred to any additional, unobtained, relevant, available evidence.   The exception is the Veteran's report in September 2011 that he was receiving in-patient treatment for an anxiety disorder from a VA medical center, and requested that the records be obtained.  There is no evidence that an attempt has ever been made to obtain these records.  However, there is no error for the Board to adjudicate the Veteran's claims, as the Board is taking action favorable to the Veteran by granting service connection for a psychiatric disability and a left knee disability.  In addition, the Veteran specifically stated that his treatment was for an anxiety disorder, and there is no evidence of record that the missing VA records contain evidence which are relevant to the left foot or low back disability claims.  Therefore, there is no prejudice to the Veteran for the Board to proceed with adjudication of the claims.  Bernard v. Brown, 4 Vet. App. 384 (1993); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In addition, the evidence of record shows that the Veteran failed to report for a scheduled VA psychiatric examination in July 2011 and subsequently requested that the examination be rescheduled.  This examination has not been rescheduled.  However, there is no prejudice to the Veteran for the Board to proceed with adjudication of the psychiatric disability claim, as the Board is taking action favorable to the Veteran by granting the claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

VA has obtained examinations with respect to all other claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Psychiatric Disability

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Veteran's service medical records include numerous reports of psychiatric complaints and treatment.  The Veteran's service personnel records show that, in October 1994, he was granted reassignment on compassionate grounds to care for his spouse.  Service medical record shows that the Veteran's brother was a victim of homicide in January 2005.  The records also show that the Veteran received treatment for substance abuse from February 1995 through May 1995, but the treatment was interrupted by the death of his spouse in June 1995.  On a February 1996 separation report of medical history, the Veteran reported experiencing depression and anxiety, and stated that he was taking psychiatric prescription medication.

A March 1996 service medical board report stated that the Veteran had an Axis II diagnosis of antisocial and histrionic traits, with an approximate date of origin of July 1995.  The report stated that the disability had not existed prior to service, had been incurred while the Veteran was entitled to base pay, and had been permanently aggravated by service.

An April 1996 service medical board addendum report stated that the Veteran received mental health treatment in July 1995, presenting mainly with symptoms of anxiety and difficulty sleeping.  These symptoms were reported to have continued from July 1995 to February 1996.  However, the addendum stated that no Axis I diagnosis was ever found, other than a possible adjustment disorder with anxious mood.  Following mental status examination, the Axis I diagnosis was none.  The examiner stated that he was unable to identify any psychiatric condition which would render the Veteran unfit for military duty.  However, the examiner stated that diagnosis was made quite difficult due to the Veteran's behavior.

After separation from service, an October 1996 VA psychiatric examination report included a mental status examination.  The report stated that the Veteran did not have an Axis I or Axis II diagnosis.  The examiner stated that the Veteran had lost his brother and first wife in 1995, and had an expectable reaction to severe psychological stress of loss, but had been managing well in spite of it.

A May 1997 VA outpatient medical report stated that the Veteran complained of difficulty sleeping, depression, anhedonia, and an inability to work due to nerves.  On observation, the Veteran was tense and regretful.  The assessment was adjustment disorder with depressed mood.

The medical evidence of record shows that psychiatric disorders have been consistently diagnosed since May 1997 psychosis, not otherwise specified; adjustment disorder with depressed mood; and multiple speculative diagnoses.  The Veteran has also been diagnosed with numerous forms of substance dependence;.

In a March 2002 VA outpatient medical report, the Veteran stated the he began experiencing psychiatric symptoms and using drugs in 1995, after the deaths of his wife and brother.  After examination, the diagnosis was questionable psychosis versus posttraumatic stress disorder versus depression.

In a December 2002 VA psychology note, the Veteran stated that the murder of his brother in 1995 had triggered the development of his substance abuse.

An August 2009 VA mental disorders examination report stated that the Veteran's claims file and medical records had been reviewed.  The Veteran complained of multiple psychiatric symptoms.  Following mental status examination, the Axis I diagnoses were anxiety disorder, not otherwise specified, and adjustment disorder.  The examiner opined that the Veteran's mental disorder appeared to be primarily related to multiple medical problems, and was likely exacerbated by his anxiety and depression.  The examiner also opined that there was no evidence to suggest that the Veteran had suffered from anxiety and depression prior to service or during the period of service prior to sustaining his service-connected injuries.  The examiner stated that, while the Veteran's anxiety and depressive symptoms appeared to be somewhat related to his service-connected injuries, they may also have been exacerbated by the deaths of his wife and brother while he was in service.  The Veteran's initiation of psychiatric support during the period of his spouse's medical treatment was cited as evidence in support of that conclusion.  The examiner also stated that the Veteran had used substances such as alcohol, marijuana, and heroin as a means of self-medicating.

The Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed psychiatric disability is related to service.  The evidence of record demonstrates that the Veteran first began experiencing psychiatric symptoms during service, shortly after his wife was hospitalized and his brother died.  The Veteran has subsequently stated that he first began abusing drugs following his brother's death in January 1995, and the service medical records are consistent with this report, showing that the Veteran sought treatment for substance abuse from February 1995 through May 1995.  Unfortunately, the Veteran failed to complete the treatment due to the death of his spouse in June 1995.  The Veteran was subsequently discharged from service by means of a medical board which found that, while the Veteran did not meet the criteria for an Axis I diagnosis, he had an Axis II diagnosis had been incurred while he was entitled to base pay and permanently aggravated by service.  In addition, while the Veteran was found to not have a diagnosis of a psychiatric disability on examination in October 1996, the medical evidence of record clearly demonstrates that multiple psychiatric disorders have been consistently diagnosed since May 1997.

Finally, the August 2009 VA mental disorders examination report specifically stated that the Veteran's currently diagnosed psychiatric disability was primarily related to his service-connected injuries, had been exacerbated by the in-service deaths of his brother and wife, and that his substance abuse had been for the purposes of self-medication.  There is no medical evidence of record which contradicts that etiological opinion.  Therefore, the Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed psychiatric disability is related, at least in part, to service.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's psychiatric disability is related to active service.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.301(c)(3) (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for a psychiatric disability is granted.

Left Knee Disability

The Veteran's service medical records show that he complained of a possible pulled muscle behind his left knee in July 1994.  On observation, there was no swelling or obvious signs of deformity.  The Veteran walked on his toes.  The assessment was a pulled calf muscle.  The Veteran was restricted from running, jumping, and road marching for three days.  In a February 1996 service separation report of medical history, the Veteran reported that he had, or had previously had, a trick or locked knee.  On physical examination, no lower extremity abnormalities were noted.

An October 1996 VA general medical examination report stated that, on physical examination, the Veteran's gait was normal.  The Veteran had a functional range of motion in the left knee.  No left knee disability was diagnosed.

In a May 2003 private medical report, the Veteran complained of pain in his knees.  On physical examination, Lachman, Drawer, Allen, and McMurray tests were normal.  The Veteran's knees did not have swelling or effusion, had full motor strength, and had a range of motion to 150 degrees of flexion and 0 degrees of extension.  The diagnosis was degenerative joint disease with knee pain.

In an August 2009 VA joints examination report, the Veteran complained of left knee pain since an injury in service in 1992.  He denied experiencing left knee deformity and incoordination, but reported giving way, instability, pain, stiffness, weakness, decreased speed of motion, episodes of dislocation or subluxation, locking episodes, effusions, swelling, and tenderness.  He also reported that the condition affected the range of motion, and he reported experiencing weekly flare-ups that were severe and lasted for hours.  After physical examination, the diagnosis was left knee meniscal dysfunction.  The examiner opined that the Veteran's left knee disability was at least as likely as not caused by or a result of an incident in service, on the basis of the clinical examination and the Veteran's service records.

In a June 2011 VA joints examination report, the Veteran complained of left knee pain since an injury in service in 1991.  He denied experiencing left knee deformity, instability, stiffness, weakness, incoordination, decreased speed of motion, episodes of dislocation or subluxation, and locking episodes.  However, he did report experiencing giving way, pain, repeated effusions, swelling, and tenderness.  The Veteran also reported that the condition did not affect the range of motion and denied experiencing flare-ups.  After x-ray examination, the impression was no acute findings or significant arthropathy.  However, the x-ray findings themselves specifically stated that there was calcification in the soft tissues anterior to the tibia that was unchanged and may be related to a prior trauma.  After physical examination, the examiner was unable to find enough evidence to support a specific diagnosis.  The examiner stated that an etiological opinion could not be given without resort to mere speculation on the basis that there was no documentation of the Veteran's alleged injury in the service medical records, and the Veteran's symptoms were very vague and inconsistent with a specific diagnosis or condition.

The preponderance of the evidence of record shows that the Veteran's currently diagnosed left knee disability is related to service.  The Veteran's service medical records show that he complained of left knee symptoms in July 1994, and reported a history of a trick or locked left knee in February 2006.  While a diagnosis of a knee disability was not given on either occasion, the medical evidence of record shows that the Veteran has a current diagnosis of a left knee disability for VA purposes.  A July 2003 private medical report gave a diagnosis of degenerative joint disease with knee pain, and this was followed up by a diagnosis of left knee meniscal dysfunction in the August 2009 VA joints examination report.  Furthermore, while the June 2011 VA joints examination report declined to give a diagnosis, the x-ray examination performed at that time specifically stated that the Veteran had calcification in the soft tissues anterior to the tibia that may have been related to a prior trauma.  That finding is consistent with the presence of a left knee disability, despite the declared inability of the June 2011 examiner to provide a diagnosis.

In addition, the preponderance of the etiological evidence of record relates the Veteran's currently diagnosed left knee disability to service.  There are only two medical reports of record which opine on the etiology of the Veteran's left knee disability.  The first is the August 2009 VA joints examination report, which opined that the left knee disability was at least as likely as not caused by or a result of an incident in service, on the basis of the clinical examination and the Veteran's service records.  The second is the June 2011 VA joints examination report, which stated that an etiological opinion could not be given without resort to mere speculation.  The speculative nature of the June 2011 opinion weighs neither for nor against the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the August 2009 VA joints examination report is the only probative etiological opinion of record.  Therefore, the Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed left knee disability is related to service.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left knee disability is related to active service.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for a left knee disability is granted.

Left Foot Disability

In an April 1994 service medical report, the Veteran complained of cuts on his left foot.  On observation, there were several small fissures with scales.  The assessment was tinea pedis.  In a February 1996 service separation report of medical history, the Veteran reported that he had, or had previously had, foot trouble.  On physical examination, the Veteran's feet were normal.

After separation from service, an October 1996 VA feet examination report stated that, on physical examination, the Veteran's posture was adequate, the appearance was normal, and there was no deformity.  There was tenderness on the medial part of the left foot, but the Veteran's gait was normal and there were no secondary skin or vascular changes.  The diagnosis was plantar fasciitis of the left foot.

An August 2009 VA feet examination report stated that the Veteran's claims file had been reviewed.  The Veteran complained of left foot swelling and pain since 1992, following a service injury.  On physical examination, there was swelling, but no evidence of painful motion, tenderness, instability, abnormal weight bearing, or other abnormalities.  The diagnosis was venous stasis edema of the left foot.  The examiner opined that the Veteran's left foot disability was not caused by or a result of an in-service injury, on the basis of the clinical findings and the service records.

In a June 2011 VA feet examination report, the Veteran reported that he had injured his left foot in service in 1991.  He reported experiencing swelling and pain since separation, with swelling aggravated by standing.  On physical examination, there was painful motion, swelling, and tenderness, but no instability, weakness, abnormal weight bearing, or other abnormalities.  The examiner was unable to find enough evidence to support a specific diagnosis.  The examiner stated that an etiological opinion could not be given without resort to mere speculation on the basis that there was no documentation of the Veteran's alleged injury in the service medical records, and the Veteran's symptoms were very vague and inconsistent with a specific diagnosis or condition.

The Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed left foot disability is not related to service.  While the Veteran received a diagnosis of a left foot disability during service, the diagnosis was of tinea pedis, which is a fungal infection of the skin, also known as athlete's foot.  There is no medical evidence of record that the Veteran has ever had tinea pedis at any point since April 1994, nor has he ever received a diagnosis of a left foot disability which has been related to his in-service tinea pedis.  While the medical evidence of record shows that the Veteran has had post-service diagnoses of left foot disorders, namely plantar fasciitis and venous stasis edema, there is no medical evidence of record which relates those diagnosed disabilities to service.

There are only two medical reports of record which opine on the etiology of the Veteran's left foot disability.  The first is the August 2009 VA feet examination report, which opined that a left foot disability was not caused by or a result of an in-service injury, on the basis of the clinical examination and the Veteran's service records.  The second is the June 2011 VA joints examination report, which stated that an etiological opinion could not be provided without resort to mere speculation.  The speculative nature of the June 2011 opinion weighs neither for nor against the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the August 2009 VA joints examination report is the only probative etiological opinion of record.

The Veteran's statements alone are not sufficient to prove that any currently diagnosed left foot disability is related to service.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that any currently diagnosed left foot disability is related to service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, the Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed left foot disability is not related to service.

The preponderance of the evidence weighs against the Veteran's claim for service connection.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim is denied.

Low Back Disability

In an undated service medical report, the Veteran complained of a three day history of back pain which began after shoveling snow.  The Veteran's age was reported to be 29, which would correspond to a date in 1993 or 1994.  On observation, there was no point tenderness or deformities, and the Veteran was negative on straight leg raise testing.  There was pain in the bilateral lumbar area.  The assessment was lower back strain.  In a February 1996 service separation report of medical history, the Veteran reported that he had, or had previously had, recurrent back pain.  On physical examination, the Veteran's spine was normal.

An October 1996 VA general medical examination report stated that, on physical examination, the Veteran's posture was erect and his gait was normal.  The Veteran had a functional range of motion in all joints.  No spinal disability was diagnosed.

In a May 2003 VA outpatient medical report, the Veteran complained of neck and low back pain since service.  He reported that the neck and back pain increased in severity in February 2003.  On physical examination, the Veteran's spine was tender to palpation of the paraspinal muscles.  There was limitation of motion on flexion, extension, and twisting.  Straight leg raise testing was positive in the right leg.  There was exaggerated lordosis in the lower neck and thoracic spine.  After magnetic resonance imaging (MRI), the diagnosis was chronic neck pains, with no diagnosis of a low back disability provided.

In a May 2003 private medical report, the Veteran complained of back pain.  He reported that he had degenerative disc disease which affected his back.  On physical examination, the Veteran had a decreased range of motion in the lumbar spine on forward flexion, but a full range of motion elsewhere.  No motor, sensory, or reflex abnormalities were noted.  The Veteran did not have muscle spasms and straight leg raises were normal.  The diagnosis was degenerative disc disease with back pain.

A December 2008 VA spine examination report stated that, on physical examination, the Veteran's posture was normal and he did not have any abnormal spinal curvatures.

An October 2010 VA spine examination report stated that the Veteran's claims file had been reviewed.  He reported that his low back pain began during service in 1991 due to strenuous work and activity, with increases in back pain caused by injuries sustained in 1993 and 1996.  He also reported that his back pain increased following a motor vehicle accident in May 2008.  On physical examination, multiple abnormalities were noted, but the examiner noted multiple issues with the Veteran's responses, including nonreproducibility of pain when the Veteran was distracted, overreaction, and pain behavior, allodynia, and hyperalgesia which caused range of motion measurements to be inconsistent.  The report noted that on x-ray examination in May 2003, there were no obvious acute fractures or dislocations seen, and vertebral alignment was maintained.  There was mild to moderate narrowing of disc heights.  The impression was degenerative changes.  On x-ray examination in January 2009, there was an anterior wedge compression fracture at L2 that had not been present in May 2003, and the remaining disc spaces appeared preserved.  On MRI examination in February 2009, there was a chronic appearing wedge compression fracture of L2, disc abnormalities at T10-11, L1-2, L4-5, and L5-S1.  The diagnosis was L2 anterior column vertebral body fracture, which most likely occurred at the time of a May 2008 motor vehicle accident, and lumbar spondylosis.  The examiner opined that the Veteran's low back disability was not caused by or a result of service.  The basis for the opinion was the imaging studies which showed that the severity of the spinal fracture and residuals of the spinal fracture were the major contributing causes of the Veteran's low back pain, and the motor vehicle accident which caused them occurred in May 2008, not during service.

In a June 2011 VA spine examination report, the Veteran reported that he had injured his back in service in 1991.  He reported experiencing pain, bumps, numbness, paresthesias, decreased motion, stiffness, and spasm.  Following physical and diagnostic examination, the diagnosis was lumbar chronic compression fracture.  The examiner stated that an etiological opinion could not be given without resort to mere speculation on the basis that there was no documentation of the Veteran's alleged injury in the service medical records.

The preponderance of the evidence of record shows that the Veteran's currently diagnosed low back disability is not related to service.  While the Veteran received a diagnosis of a back disability during service, the diagnosis was of lower back strain, which is an acute muscle injury.  There is no medical evidence of record that the Veteran has ever had a lower back strain at any point since 1994, nor has he received a diagnosis of a back disability which has been related to his in-service lower back strain.  While the medical evidence of record shows that the Veteran has had post-service diagnoses of low back disabilities, the preponderance of the medical evidence of record does not relate these disabilities to service, but to a post-service motor vehicle accident.

There are only two medical reports of record which address the etiology of the Veteran's left foot disability.  The first is the October 2010 VA spine examination report, which opined that the low back disability was not caused by or a result of service, on the basis that the spinal compression fracture was incurred in a motor vehicle accident in May 2008.  The second is the June 2011 VA joints examination report, which stated that an etiological opinion could not be given without resort to mere speculation.  The speculative nature of the June 2011 opinion weighs neither for nor against the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the October 2010 VA spine examination report is the only probative etiological opinion of record.

The Veteran's statements alone are not sufficient to prove that any currently diagnosed low back disability is related to service.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that any currently diagnosed low back disability is related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that there is no medical evidence of record which relates the Veteran's degenerative disc disease, which was first documented on x-ray examination in May 2003, prior to the Veteran's May 2008 motor vehicle accident.  However, the preponderance of the evidence of record shows that this disability is also not related to service.  First, there is no medical evidence of record that the disability was diagnosed prior to May 2003, approximately seven years after the Veteran's separation from service.  That period of time includes the October 1996 VA general medical examination report which did not note any spinal abnormalities or give a diagnosis of a spinal disability.  The Veteran himself did not report any back complaints during the October 1996 VA general medical examination report, despite indicating the existence of other musculoskeletal complaints.  That prolonged period without medical complaint constitutes evidence that the Veteran's low back disability was not incurred in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Second, while the Veteran has reported continuous back pain since in-service injuries, the Veteran's service medical records do not substantiate his claims in multiple ways.  The Veteran's statements are competent evidence of these in-service back injuries.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, the Board does not find these statements credible.  The Veteran relates increases in his symptoms to significant injuries incurred after jumping out of a vehicle and in a motor vehicle accident.  For the former, the Veteran has reported inconsistent dates, stating in October 2010 that it occurred in 1993, while stating in June 2011 that it occurred in 1991.  In both cases, there is no in-service documentation of the injuries, which is inconsistent with the type and severity of the accidents reported.  Furthermore, the only actual in-service documentation of low back complaints specifically related them to shoveling snow in 1993 or 1994, which the Veteran has never discussed in relation to his currently diagnosed back disorders.  Combined with the February 1996 service separation report, which found the Veteran's spine to be normal on physical examination, and the Veteran's documented inconsistent reactions on examination in the October 2010 VA spine examination report, the Board finds that the Veteran's reports of non-documented back injuries during service and continuity of symptomatology are not credible.  Therefore, the Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed low back disability is not related to service.

The preponderance of the evidence weighs against the Veteran's claim for service connection.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim is denied.


ORDER

Service connection for a psychiatric disability is granted.

Service connection for a left knee disability is granted.

Service connection for a left foot disability is denied.

Service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


